                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PAUL A. BALLESTRASSE,                              Case No. 17-cv-01875-SK
                                   8                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE FOR
                                   9             v.                                         FAILURE TO PROSECUTE
                                  10     WILLIAM BARR,
                                                                                            Regarding Docket No. 159
                                  11                    Defendant.

                                  12          On December 4, 2019, the Court denied a motion filed by Wendy E. Musell and Stewart
Northern District of California
 United States District Court




                                  13   and Musell, LLP to vacate the hearing on their pending motion to withdraw as counsel for Plaintiff

                                  14   Paul Ballestrasse. The Court specifically ordered that both Plaintiff and his counsel personally

                                  15   appear at the hearing scheduled for December 30, 2019. (Dkt. No. 157.)

                                  16          On December 30, 2019, Plaintiff failed to appear at the hearing. The Court granted the

                                  17   motion to withdraw on the condition that Stewart and Musell continue to accept service of papers

                                  18   and forward them to Plaintiff until he files a substitution of counsel. (Dkt No. 159.) The Court

                                  19   scheduled a further case management conference on January 13, 2020. The Court ordered Stewart

                                  20   and Musell to serve a copy of the order granting the motion to withdraw and setting the further

                                  21   case management conference by January 2, 2020.

                                  22          Plaintiff failed to appear at the case management conference held on January 13, 2020.

                                  23   Therefore, the HEREBY ORDERS Plaintiff TO SHOW CAUSE why this case should not be

                                  24   dismissed for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b). Plaintiff

                                  25   shall file a written response to this Order to Show Cause (“OSC”) by no later than January 22,

                                  26   2020. The Court admonishes Plaintiff that he has an obligation to comply with the Court’s orders

                                  27   and deadlines. If he fails to file a timely response, the Court will consider dismissing this case

                                  28   based on his failure to prosecute.
                                   1           The Court FURTHER ORDERS that pretrial conference is CONTINUED to February 24,

                                   2   2020 at 2:30 p.m. The Court notes that the deadlines for meeting and conferring on and serving

                                   3   motions in limine as set forth in the Case Management and Pretrial Order (Dkt. No. 34) have

                                   4   already passed. Although the Court is continuing the pretrial conference, this Order does not reset

                                   5   the clock for the deadlines on motions in limine. If Plaintiff responds to this OSC and seeks to

                                   6   move to exclude evidence, he must promptly seek leave to extend the deadlines regarding motions

                                   7   in limine and demonstrate good cause for his delay.

                                   8           The deadline for the parties to meet and confer regarding their preparation of the joint

                                   9   pretrial conference statement and preparation and exchange of pretrial materials to be filed

                                  10   (including jury instructions, verdict forms and voir dire) as set forth in the Case Management and

                                  11   Pretrial Order is CONTINUED to January 27, 2020.

                                  12           The Court advises Plaintiff that the district court has produced a guide for pro se litigants
Northern District of California
 United States District Court




                                  13   called Representing Yourself in Federal Court: A Handbook for Pro Se Litigants, which provides

                                  14   instructions on how to proceed at every stage of your case, including discovery, motions, and trial.

                                  15   It is available electronically online (http://cand.uscourts.gov/prosehandbook) or in hard copy free

                                  16   of charge from the Clerk’s Office. The Court again advises Plaintiff that he also may wish to seek

                                  17   assistance from the Legal Help Center. Plaintiff may call the Legal Help Center at (415) 782-8982

                                  18   for a free appointment with an attorney who may be able to provide basic legal help, but not legal

                                  19   representation.

                                  20           Stewart & Musell shall serve a copy of this Order on Plaintiff by no later than January 14,

                                  21   2020.

                                  22           IT IS SO ORDERED.

                                  23   Dated: January 13, 2020

                                  24                                                     ______________________________________
                                                                                         SALLIE KIM
                                  25                                                     United States Magistrate Judge
                                  26
                                  27

                                  28
                                                                                          2
